           Case 1:10-cr-00245-SAG Document 308 Filed 07/16/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
UNITED STATES                                *
                                             *
v.                                           *       Crim. Case No.: SAG-10-0245
                                             *
ANTHONY GRIFFIN,                             *
                                             *
       Defendant.                            *
                                             *
*      *       *      *       *       *      *       *      *       *       *      *

                          MEMORANDUM OPINION AND ORDER

       On July 13, 2012, United States District Judge J. Frederick Motz sentenced Defendant

Anthony Griffin to 168 months of incarceration, to be followed by a period of five (5) years of

supervised release. ECF 221. Griffin is currently in the custody of the Bureau of Prisons. On

September 12, 2018, Griffin filed a pro se Motion for Sentence Reduction Pursuant to 18 U.S.C.

§ 3582(c)(2). ECF 287 (“the Motion”). The Federal Public Defender’s Office entered its

appearance in the case, ECF 289, and initially indicated that it would supplement Griffin’s motion,

but eventually determined, earlier this year, that it would not. In accordance with an Order issued

by United States District Judge James K. Bredar on May 11, 2020, ECF 305, the Government filed

an opposition to the Motion. ECF 307. The case has now been reassigned to my docket. I have

thoroughly reviewed the Motion and opposition, and no hearing is necessary. See Loc. R. 105.6

(D. Md. 2018). For the reasons that follow, Griffin’s Motion will be denied.

I.     FACTUAL BACKGROUND

       The following facts are derived from Griffin’s plea agreement. ECF 197. From November,

2009 through January, 2010, Griffin participated in a conspiracy to distribute cocaine and cocaine

base. Id. ¶ 9. During a search of Griffin’s residence on January 29, 2010, law enforcement officers

recovered a small amount of powder cocaine, and a cellular phone which had been the subject of
         Case 1:10-cr-00245-SAG Document 308 Filed 07/16/20 Page 2 of 6



a wiretap, and which Griffin “had used extensively to facilitate his drug trafficking.” Id. Griffin

agreed that it was foreseeable to him “that between five kilograms of cocaine and fifteen kilograms

of cocaine would be distributed in the course of and in furtherance of the conspiracy.” Id.

       On May 12, 2010, a federal grand jury returned a one-count indictment charging Griffin

and others with conspiracy to distribute and possess with intent to distribute cocaine and cocaine

base, in violation of 21 U.S.C. § 846. ECF 1. Pursuant to his written plea agreement, Griffin pled

guilty to that Indictment on January 3, 2012. ECF 197; see ECF 196 (Griffin’s re-arraignment).

Griffin agreed that, for purposes of the Sentencing Guidelines, the quantity of cocaine involved in

the conspiracy, calculated pursuant to U.S.S.G. § 2D1.1, would place him at an offense level 32,

but that if he were found to be a career offender, his offense level, calculated pursuant to the career

offender guideline, U.S.S.G. § 4B1.1, would be 37, prior to any reductions for his acceptance of

responsibility. ECF 197 ¶ 10. Despite the unresolved issue of Griffin’s career offender status,

which would ultimately determine his advisory guideline range, the parties agreed to a sentencing

range, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), of 168 to 210 months. Id.¶

13.

       At sentencing, Judge Motz found that Griffin’s adjusted offense level was 34, representing

the career offender offense level of 37, minus three levels for acceptance of responsibility. ECF

222 at 1 (Statement of Reasons). Accordingly, Griffin’s advisory guideline range, as calculated

by Judge Motz, was 262 to 327 months. Id. Nevertheless, Judge Motz agreed to depart from that

advisory guideline range in accordance with the binding plea agreement between the parties, and

he sentenced Griffin to the low end of the agreed sentencing range, i.e., 168 months. Id. That

sentence was 94 months lower than the low end of Griffin’s advisory guideline range.




                                                  2
         Case 1:10-cr-00245-SAG Document 308 Filed 07/16/20 Page 3 of 6



       On February 9, 2015, Griffin filed a pro se motion seeking reduction of his sentence in

accordance with 18 U.S.C. § 3582(c)(2). ECF 264. In that motion, Griffin argued that, “The

sentencing range was 168 to 210 and Judge Motz, imposed a sentence of 168 months, which was

applicable with the Sentencing Guideline Range.” Id. at 2. After considering a response from the

Government, which noted that Griffin had been sentenced within an agreed sentencing range that

was “not based upon a specified drug quantity guidelines range . . . that has subsequently been

lowered,” ECF 271 at 2, Judge Motz denied Griffin’s motion. ECF 272.

       On September 12, 2018, Griffin filed the instant motion, again arguing that he is entitled

to a sentence modification pursuant to 18 U.S.C. § 3582(c)(2). ECF 287.

II.    LEGAL STANDARDS

       Congress enacted 18 U.S.C. § 3582(c)(2), which provides, “in the case of a defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o) . . . the court may

reduce the term of imprisonment” after considering the factors set forth in 18 U.S.C. § 3553(a).

See generally Koons v. United States, 138 S. Ct. 1783 (2018). In 2014, the United States

Sentencing Commission enacted Amendment 782, which, in general terms, amended United States

Sentencing Guideline § 2D1.1 and “reduced the base offense level for drug offenses by two levels.”

United States v. Muldrow, 844 F.3d 434, 436 (4th Cir. 2016).

       In Hughes v. United States, 138 S. Ct. 1765 (2018), the Supreme Court held that a

defendant who pled guilty pursuant to Rule 11(c)(1)(C) remained eligible to seek relief under 18

U.S.C. § 3582(c)(2) if the defendant’s guideline range was “part of the framework the district court

relied on in imposing the sentence or accepting the agreement” between the parties. Id. at 1775.




                                                 3
         Case 1:10-cr-00245-SAG Document 308 Filed 07/16/20 Page 4 of 6



III.   ANALYSIS

       Griffin’s instant motion, like his earlier § 3582(c)(2) motion, relies upon his apparent

misunderstanding regarding his advisory guideline range. In the instant motion, Griffin again

contends that his “guideline range was determined to be 168-210 months.” ECF 287 at 3. In

reality, that was the range of possible sentences that the parties agreed upon, and presented to

Judge Motz for consideration, pursuant to Rule 11(c)(1)(C). Griffin’s actual guideline range, as

calculated by Judge Motz and set forth in the statement of reasons attached to his judgment, was

262-327 months. ECF 222 at 1. Accordingly, Hughes provides Griffin no basis for relief.

       In Koons, the petitioners argued that all sentences are “based on” the relevant Sentencing

Guidelines range because the Guidelines serve as “the starting point for every sentencing

calculation in the federal system.” 138 S. Ct. at 1789 (quoting Peugh v. United States, 569 U.S.

530, 542 (2013)). However, the Court rejected this interpretation and explained,

       [I]t does not follow that any sentence subsequently imposed must be regarded as
       “based on” a Guidelines range. What matters, instead, is the role that the Guidelines
       range played in the selection of the sentence eventually imposed—not the role that
       the range played in the initial calculation. And here, while consideration of the
       ranges may have served as the “starting point” in the sense that the court began by
       calculating those ranges, the ranges clearly did not form the “foundation” of the
       sentences ultimately selected.

Id. (quoting Hughes, 138 S. Ct. at 1775–77).

        Here, Griffin’s Motion does not even refer to the advisory range calculated from the

Sentencing Guidelines. See ECF 287 at 3 (referring to 168-210 months instead of 262-327

months). Regardless, Griffin’s guideline range cannot be said to be the basis for the framework of

the sentence Judge Motz imposed, which was almost eight years lower than the lowest end of his

advisory guideline range. In essence, Judge Motz departed drastically from the guideline range,

in order to accept the much more defendant-favorable agreement between the parties. Indeed, in



                                                4
          Case 1:10-cr-00245-SAG Document 308 Filed 07/16/20 Page 5 of 6



the Statement of Reasons, Judge Motz explicitly checked that the Court had departed from the

sentencing guidelines because of a binding plea agreement reached by the parties. Accordingly,

any subsequent reduction to the guideline range, including amendment 782 which reduced the base

offense level by two levels for most drug offenses, would not have affected Griffin’s already well-

below-guidelines sentence.1

         Finally, Griffin’s instant motion is also barred on procedural grounds. The Fourth Circuit

has determined that the district court, after ruling on a defendant’s § 3582(c)(2) motion, “lack[s]

authority to consider subsequent relief based on the same Amendment, either by way of a second

§ 3582 motion or a motion for reconsideration of the initial order.” United States v. Gray, 670 F.

App’x 154, 155 (4th Cir. 2016) (citing United States v. Goodwyn, 596 F.3d 233, 236 (4th Cir.

2010) (noting that a district court lacks authority to grant a motion to reconsider a ruling on a §

3582(c)(2) motion)). Thus, the 2015 denial of Griffin’s first § 3582(c)(2) motion precludes this

Court from granting the instant Motion, even if it did not lack merit for the reasons described

above.




1
  As noted above, Griffin’s offense level was dictated, not by the drug offense guideline § 2D1.1,
but by the career offender guideline, § 4B1.1. Accordingly, the reductions of amendment 782 to
the drug offense guideline, which were subsequently made retroactive, would not have affected or
lowered Griffin’s guideline range in any event. However, even if a two-level reduction had been
applied to his range, offense level 32, criminal history category VI would have resulted in a
guideline range of 210-262 months, still well above the sentence Griffin received from Judge
Motz.
                                                 5
        Case 1:10-cr-00245-SAG Document 308 Filed 07/16/20 Page 6 of 6



                                         ORDER

      For the reasons stated in the Memorandum Opinion above, it is, this _16__th day of July,

2020, hereby ORDERED that Griffin’s Motion to Modify Sentence Pursuant to 18 U.S.C. §

3582(c)(2), ECF 287, is DENIED.

                                                  ________/s/_________________________
                                                  Stephanie A. Gallagher
                                                  United States District Judge




                                             6
